314 S.W.3d 392 (2010)
Barbara DILWORTH, Appellant,
v.
Nathaniel MURDOCK, M.D., and Barnes-Jewish Hospital, Respondents.
No. ED 93524.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Arthur Shivers, St. Louis, MO, for appellant.
Theodore Agneil, Bobbie Moon, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.
Prior report: 2009 WL 4114797.

ORDER
PER CURIAM.
Barbara Dilworth ("Ms. Dilworth") brought a medical malpractice claim against Dr. Nathaniel Murdock and Barnes-Jewish Hospital (collectively "Defendants") in the Circuit Court of the City of St. Louis. A jury returned a verdict in favor of Defendants and Ms. Dilworth appeals.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).